     Case 5:19-cv-01132-VEB Document 23 Filed 08/31/20 Page 1 of 1 Page ID #:3090




 1                                                                                   JS-6

 2

 3
                                   UNITED STATES DISTRICT COURT
 4                                CENTRAL DISTRICT OF CALIFORNIA

 5
      DIANA JIMENEZ,                                    Case No. 5:19-CV-01132 (VEB)
 6
                             Plaintiff,                 JUDGMENT
 7    vs.

 8    ANDREW M. SAUL, Commissioner of Social
      Security,
 9
                            Defendant.
10
            For the reasons set forth in the accompanying Decision and Order, it is hereby DECREED
11
     THAT (1) Plaintiff’s request for an order remanding this case for further proceedings is GRANTED
12
     and the Commissioner’s decision is REVERSED; (2) the Commissioner’s request for an order
13   affirming the Commissioner’s final decision and dismissing the action is DENIED; (3) judgment is

14   entered in Plaintiff’s favor and this matter is REMANDED for further proceedings consistent with

15   the Decision and Order; and (4) this case is CLOSED without prejudice to a timely application for

     attorneys’ fees and costs.
16
            DATED this 31st day of August 2020
17
                                           /s/Victor E. Bianchini
18                                    VICTOR E. BIANCHINI
                            UNITED STATES MAGISTRATE JUDGE
19

20                                                  1

                          JUDGMENT – JIMENEZ v SAUL 5:19CV-01132-VEB
